Exhibit 10.1

PLAN AND AGREEMENT OF MERGER

This Plan and Agreement of Merger (the “Agreement”), is effective as of
August 28, 2009 by and between NATIONWIDE LIFE INSURANCE COMPANY, an Ohio stock
life insurance company with its statutory office located One Nationwide Plaza,
Columbus, OH 43215 (“NLIC” or the “Surviving Corporation”), and NATIONWIDE LIFE
INSURANCE COMPANY OF AMERICA, a Pennsylvania stock life insurance company with
its statutory office located at One Nationwide Plaza, Columbus, OH 43215
(“NLICA”). NLIC and NLICA are hereinafter sometimes collectively referred to as
the “Constituent Corporations” or individually as a “Constituent Corporation.”

Recitals of Fact

A. NLIC is a stock corporation duly organized and existing under the laws of the
State of Ohio, having been originally incorporated on March 21, 1929, and has on
the date hereof authorized capital stock consisting of 5,000,000 shares of
common stock of the par value of $1.00 per share, of which, on the date hereof,
3,814,779 shares of common stock are issued and outstanding, all of which shares
are owned legally and beneficially by Nationwide Financial Services, Inc.
(“NFS”), a Delaware corporation.

B. NLICA is a stock corporation duly organized and existing under the laws of
the Commonwealth of Pennsylvania, having been originally incorporated as the
Provident Life and Trust Company of Philadelphia on March 22, 1865, and has on
the date hereof authorized capital stock consisting of 10,000,000 shares of
common stock of the par value of $1.00 per share, all of which on the date
hereof are issued and outstanding, all of which shares are owned legally and
beneficially by NFS.

C. The Boards of Directors of the Constituent Corporations have deemed it
advisable and in the best interest of said corporations that NLICA be merged
with and into NLIC as provided herein and have adopted and approved this
Agreement.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, $1.00 and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound and in accordance with the applicable provisions of the laws of
the State of Ohio, do hereby agree as follows:



--------------------------------------------------------------------------------

1. Merger. At the Effective Time (as defined herein), NLICA shall be merged (the
“Merger”) with and into NLIC, upon the terms and conditions set forth herein.

2. Effect of Merger. Upon and after the Effective Time:

(a) NLIC shall be the surviving legal entity of the Merger and shall continue to
exist as a domestic stock life insurance company under the laws of the State of
Ohio. The Surviving Corporation shall possess all rights, privileges, powers,
franchises, and immunities, and be subject to all the restrictions,
disabilities, liabilities and duties of each of the Constituent Corporations so
merged. The Surviving Corporation shall possess and own all of the property,
real, personal, and mixed, and all debts owing on whatever account and all other
things in action of or belonging to each of the Constituent Corporations, and
such items shall be transferred to and vested in the Surviving Corporation
without further act or deed. All debts, liabilities, and duties of the
respective Constituent Corporations shall thenceforth attach to the Surviving
Corporation and may be enforced against it to the same extent as if the debts,
liabilities, and duties had been incurred or contracted by it, however, all
rights of creditors and all liens upon the property of either of the Constituent
Corporations shall be preserved unimpaired, limited in lien to the property
affected by the lien at the Effective Time.

(b) At the Effective Time, NLICA shall cease to exist as separate legal entity,
and its property, rights and obligations shall become the property, rights and
obligations of the Surviving Corporation.

3. Name and State of Domicile of Surviving Corporation. At and after the
Effective Time, the Surviving Corporation shall continue to be named “Nationwide
Life Insurance Company” and the state of domicile shall remain the State of
Ohio. The principal offices of the Surviving Corporation in Ohio shall continue
to be One Nationwide Plaza, Columbus, Ohio 43215.

4. Articles of Incorporation; Code of Regulations. At and after the Effective
Time, the current Articles of Incorporation and Code of Regulations of NLIC
shall continue as the Articles of Incorporation and Code of Regulations of the
Surviving Corporation.

5. Directors and Officers. At and after the Effective Time, the members of the
Board of Directors of NLIC and the officers of NLIC shall continue as the
members of the Board of Directors of the Surviving Corporation and officers of
the Surviving Corporation, respectively, until their successors are duly elected
and qualified pursuant to the Articles of Incorporation and Code of Regulations
of the Surviving Corporation.



--------------------------------------------------------------------------------

6. Shares of Survivor. Each share of the common stock of NLIC issued and
outstanding at the Effective Time shall thereupon, without further action,
remain outstanding as one share of the common stock of the Surviving
Corporation, without the issuance or exchange of new shares or share
certificates, and no additional shares of the Surviving Corporation shall be
issued.

7. Cancellation of the NLICA Shares. As of the Effective Time, each of the
issued and outstanding shares of NLICA, by virtue of the Merger becoming
effective, and without any further action, shall be cancelled and shall cease to
represent any ownership interest in NLICA or any other entity.

8. Authorized Capital of Survivor. The amount, number and class of shares of the
authorized capital stock of the Surviving Corporation and the par value thereof
immediately prior to the Effective Time, shall remain the same after the
Effective Time, unless and until changed as provided by law, the Articles of
Incorporation and the Code of Regulations of the Surviving Corporation.

9. No Consideration for Assistance of Officer and Directors. No director,
officer, agent or employee of the Constituent Corporations shall receive any
fee, commission, compensation or other valuable consideration whatsoever, solely
for in any manner aiding, promoting or assisting in the adoption or approval of
this Agreement.

10. Approvals. This Agreement shall be submitted for approval or exemption from
approval to (a) the sole shareholder of NLIC, (b) the sole shareholder of NLICA,
(c) the Insurance Commissioner for the State of Ohio, (d) the Insurance
Commissioner for the Commonwealth of Pennsylvania, (e) the Insurance
Commissioner of the State of California, and (f) the insurance regulatory
authorities of such other states, if any, which may require such submission. If
and when all such required approvals and exemptions are obtained, the officers
of each of the Constituent Corporations shall be, and they hereby are authorized
and directed to, perform all such further acts, and execute and deliver to the
proper authorities for filing all documents, as may be necessary or proper to
render effective the Merger contemplated by this Agreement.

11. Conditions to Completing the Merger. The Merger shall not be effective and
neither this Agreement nor Articles of Merger incorporating this Agreement shall
be filed unless and until the following conditions have been fulfilled:

(a) This Agreement has been approved by the sole shareholder of the Constituent
Corporations; and



--------------------------------------------------------------------------------

(b) The Constituent Corporations have received all consents, approvals or
non-disapprovals, or exemptions prescribed by law which are necessary for the
consummation of the Merger, including, without limitation, approvals of all
insurance regulatory authorities and any necessary exemptions, approvals or
non-disapprovals of the Securities and Exchange Commission.

12. Amendment or Abandonment of Agreement. Notwithstanding any of the provisions
of this Agreement, the Boards of Directors of the Constituent Corporations, at
any time before or after the approval by shareholder of any of them, and prior
to the Effective Time, and for any reason they may deem sufficient and proper,
shall have the power and authority to amend or in the alternative, to abandon
and refrain from making effective the contemplated Merger as set forth herein;
in which case this Agreement shall thereby be cancelled and become null and
void.

13 Effective Time of Merger. Except as otherwise set forth in this Agreement,
the effect of the Merger and the effective time of the merger shall be
December 31, 2009 or as soon as possible thereafter (the “Effective Time”).

14. Amendments and Modifications. The parties hereto may amend this Agreement at
any time prior to the Effective Time by a properly executed writing setting
forth the amendment or modification, and thereafter providing any required
notice to all appropriate insurance regulators.

15. Notice to Policyholders. The Surviving Corporation will mail to each
policyholder of NLICA a Company Merger Endorsement whereby the policyholders of
NLICA will be notified of the Merger and advised that NLIC, as the Surviving
Corporation, has all liability for each such policy. Such endorsements will be
mailed within 45 days of the later to occur of (a) the Effective Time, or
(b) the date the endorsement form receives all necessary approval from the
insurance regulatory authorities of any states, if any, which may require such
prior approval. The Constituent Corporations may also engage in alternative
methods of policyholder notification where such alternative methods are
necessary to comply with notification requirements under the insurance laws of a
particular jurisdiction.

16. Express Assumption of NLICA Closed Block Obligations

The Surviving Corporation hereby expressly assumes those closed block (the
“Closed Block”) obligations set forth in Pennsylvania Insurance Department Order
No. ID-RC-02-15, an excerpt of which is attached hereto, which order was issued
at the time of the acquisition of NLICA.

17. Appointment of Secretary of State to Accept Service of Process



--------------------------------------------------------------------------------

The parties to this Agreement hereby irrevocably appoint the Secretary of State
of the Commonwealth of Pennsylvania (the “Secretary”) to accept service of
process on behalf of NLICA, and notice of matters so served upon the Secretary
shall be directed to the Surviving Corporation at the following address:

Nationwide Life Insurance Company

One Nationwide Plaza,

Columbus, OH 43215

(signature page follows immediately)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Boards of Directors of the Constituent
Corporations, pursuant to resolutions or actions in writing unanimously adopted
by written consent, have caused this Agreement to be executed in their corporate
names by their Presidents and attested to by their Secretaries, as of this 28th
day of August, 2009.

 

NATIONWIDE LIFE INSURANCE COMPANY

By:

 

/s/ Mark R. Thresher

 

Mark R. Thresher

 

President and Chief Operating Officer

 

ATTEST:

/s/ Robert W. Horner, III

Robert W. Horner, III

Vice President and Secretary

 

NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA

By:

 

/s/ Peter A. Golato

 

Peter A. Golato

 

President

 

ATTEST:

/s/ Robert W. Horner, III

Robert W. Horner, III

Vice President and Secretary